Filed 3/2/15




           IN THE SUPREME COURT OF CALIFORNIA


In re WILLIAM TAYLOR et al.          )
                                     )
           on Habeas Corpus.         )                             S206143
                                     )
                                     )                       Ct.App. 4/1 D059574
                                     )
                                     )                        San Diego County
                                     )               Super. Ct. Nos. HC19743, HC19742,
                                     )                       HC19731, HC19612
 ___________________________________ )


        On November 7, 2006, the voters enacted Proposition 83, the Sexual Predator
Punishment and Control Act: Jessica‟s Law (Prop. 83, as approved by voters, Gen. Elec.
(Nov. 7, 2006); hereafter Prop. 83 or Jessica‟s Law). “Proposition 83 was a wide-ranging
initiative intended to „help Californians better protect themselves, their children, and their
communities‟ (id., § 2, subd. (f)) from problems posed by sex offenders by
„strengthen[ing] and improv[ing] the laws that punish and control sexual offenders‟ (id.,
§ 31.)” (In re E.J. (2010) 47 Cal.4th 1258, 1263 (E.J.).)
        Among its proponents‟ objectives, Jessica‟s Law sought to “prevent sex offenders
from living near where our children learn and play” by creating “predator free zones
around schools and parks” (Voter Information Guide, Gen. Elec. (Nov. 7, 2006)
argument in favor of Prop. 83, p. 46, capitalization & italics omitted) through the
enactment of mandatory residency restrictions in the form of an amendment to Penal




                                              1
Code section 3003.5.1 Section 3003.5, a preexisting law codified among statutes dealing
with parole, already set forth certain restrictions on where and with whom certain paroled
registered sex offenders may live. The initiative added new subdivision (b) to section
3003.5, making it “unlawful for any person for whom registration is required pursuant to
Section 290 to reside within 2000 feet of any public or private school, or park where
children regularly gather.” (§ 3003.5, subd. (b), added by Prop. 83, § 21, subd. (b)
(§ 3003.5(b) or, generally, residency restrictions)),; see E.J., supra, 47 Cal.4th at
p. 1266.) Subsequently, as relevant here, the California Department of Corrections and
Rehabilitation (CDCR) began enforcing the residency restrictions as a mandatory parole
condition for all registered sex offenders on parole in San Diego County.
       Petitioners in this consolidated habeas corpus proceeding were registered sex
offenders on active parole in San Diego County against whom section 3003.5(b) was
enforced. Petitioners alleged the residency restrictions, as applied to them, are
unconstitutional. At the conclusion of an evidentiary hearing ordered by this court, the
trial court agreed with petitioners‟ arguments, finding the mandatory residency
restrictions unconstitutional as applied to all registered sex offenders on parole in San
Diego County, and enjoining enforcement of the statute in the county. At the same time,
however, the trial court concluded parole authorities retain the statutory authority to
impose special parole conditions on sex offender parolees, including residency
restrictions, as long as they are based on the specific circumstances of each individual
parolee. The Court of Appeal affirmed.
       As will be explained, we agree that section 3003.5(b)‟s residency restrictions are
unconstitutional as applied across the board to petitioners and similarly situated
registered sex offenders on parole in San Diego County. Blanket enforcement of the
residency restrictions against these parolees has severely restricted their ability to find


1      All further statutory references are to the Penal Code.
                                              2
housing in compliance with the statute, greatly increased the incidence of homelessness
among them, and hindered their access to medical treatment, drug and alcohol
dependency services, psychological counseling and other rehabilitative social services
available to all parolees, while further hampering the efforts of parole authorities and law
enforcement officials to monitor, supervise, and rehabilitate them in the interests of
public safety. It thus has infringed their liberty and privacy interests, however limited,
while bearing no rational relationship to advancing the state‟s legitimate goal of
protecting children from sexual predators, and has violated their basic constitutional right
to be free of unreasonable, arbitrary, and oppressive official action.
       Nonetheless, as the lower courts made clear, CDCR retains the statutory authority,
under provisions in the Penal Code separate from those found in section 3003.5(b), to
impose special restrictions on registered sex offenders in the form of discretionary parole
conditions, including residency restrictions that may be more or less restrictive than those
found in section 3003.5(b), as long as they are based on, and supported by, the
particularized circumstances of each individual parolee.
       Accordingly, we will affirm the judgment of the Court of Appeal.
                      PROCEDURAL AND FACTUAL BACKGROUND
       A. The habeas corpus proceedings initiated in E.J.
       In E.J., supra, 47 Cal.4th 1258, four registered sex offenders on parole in various
counties for offenses committed before the passage of Proposition 83, but who were
thereafter released on parole, filed a unified petition for habeas corpus challenging the
constitutionality of section 3003.5(b)‟s residency restrictions when enforced as a
mandatory parole condition by CDCR. (E.J., at pp. 1263-1264.) After issuing orders to
show cause, we rejected two facial challenges to the constitutionality of the statute,
finding that the residency restrictions, when so enforced, were neither impermissibly




                                              3
retroactive nor in violation of the state or federal constitutional prohibitions against ex
post facto laws. (Id. at pp. 1264, 1272, 1280.) 2
       The E.J. petitioners further claimed that “section 3003.5(b) is an unreasonable,
vague and overbroad parole condition that infringes on various state and federal
constitutional rights, including their privacy rights, property rights, right to intrastate
travel, and substantive due process rights under the federal Constitution.” (E.J., supra,
47 Cal.4th at p. 1280.) In support of these claims, they appended declarations and
various materials as exhibits to their petition in an effort to establish a factual basis for
each claim. CDCR, in its return, denied many of the allegations advanced in the petition
in reliance on such exhibits, and disputed the authentication of several of petitioners‟
exhibits. In their traverse, petitioners alleged the new residency restrictions made entire
cities off-limits to registered sex offenders on parole, and that the restrictions were “ „so
unreasonably broad‟ as to leave those to whom [they apply] „with no option but prison or
homelessness.‟ ” (E.J., supra, at p. 1281.)
       We observed in E.J. that the petitioners were “not all similarly situated with regard
to their paroles,” as they had been “paroled to different cities and counties within the
state,” and that “the supply of housing in compliance with section 3003.5(b) [and]
available to them during their terms of parole—a matter critical to deciding the merits of
their [claims]—[was] not sufficiently established” by the declarations and materials to
permit this court to decide the claims. (E.J., supra, 47 Cal.4th at p. 1281.)
       The E.J. petitioners also alleged that the manner in which CDCR had enforced
Jessica‟s Law constituted further evidence that the law was operating against registered
sex offender parolees in an unconstitutional way. The matter of whether CDCR and, in


2      The further question whether section 3003.5(b) also creates a separate
misdemeanor offense subject to violation by registered sex offenders who are not on
parole was not before us in E.J. (E.J., supra, 47 Cal.4th at p. 1282, fn. 10) and is likewise
not before us here.
                                               4
particular, its Division of Adult Parole Operations (DAPO), are obligated by law to
identify “compliant housing” for petitioners or otherwise assist them in locating and
securing such housing was sharply disputed in the parties‟ pleadings. (E.J., supra,
47 Cal.4th at p. 1282.) In support of their allegation that “ „[r]espondent has provided
little to no assistance to individual parolees attempting to find compliant housing,‟ ” the
petitioners pointed to the initial CDCR policy statement (CDCR, Policy No. 07-36:
Implementation of Prop. 83, aka Jessica‟s Law (Aug. 17, 2007); hereafter Policy
No. 07-36) that provided “ „[t]he responsibility to locate and maintain compliant housing
shall ultimately remain with the individual parolee through utilization of available
resources.‟ ” (E.J., at p. 1283). Petitioners asserted that they, and other parolees, “ „had
not been informed of areas in their counties where compliant housing [might] be
found.‟ ” (Ibid.) CDCR, in turn, denied “ „the allegation that it provides “little to no
assistance to individual parolees attempting to find compliant housing,” [claiming] it does
provide such assistance.‟ ” (Ibid.)
       We noted that these claims, unlike the retroactivity and ex post facto contentions,
were “considerably more complex „as applied‟ challenges” to the residency restrictions
(E.J., supra, 47 Cal.4th at p. 1281), and that the evidentiary record before us was
insufficient to decide them. Accordingly, we remanded the cases for evidentiary hearings
in the trial courts of the various counties to which the E.J. petitioners had been paroled.
(Id., at p. 1284.) We further outlined an agenda for finding the relevant facts necessary to
decide the petitioners‟ claims at these hearings. The issues, we stated, should “include,
but . . . not necessarily [be] limited to, establishing each petitioner‟s current parole status;
the precise location of each petitioner‟s current residence and its proximity to the nearest
„public or private school, or park where children regularly gather‟ (§ 3003.5(b)); a factual
assessment of the compliant housing available to petitioners and similarly situated
registered sex offenders in the respective counties and communities to which they have
been paroled; an assessment of the way in which the mandatory parole residency
                                               5
restrictions are currently being enforced in each particular jurisdiction; and a complete
record of the protocol CDCR is currently following to enforce section 3003.5(b) in those
respective jurisdictions.” (E.J., supra, at pp. 1283-1284.)
       Two of the four petitioners in E.J. were from San Diego County; the remand of
their cases to that county for an evidentiary hearing gave rise to the instant consolidated
habeas corpus proceeding. By May 2010, however, the two San Diego E.J. petitioners
had been discharged from parole and their cases dismissed as moot. Meanwhile, more
than 150 other registered sex offender parolees filed habeas corpus petitions in the San
Diego County Superior Court, and were granted temporary stays of the enforcement of
section 3003.5(b) as to them pending resolution of this matter. The parties agreed that
the petitions of four of these parolees — William Taylor, Stephen Todd, Jeffery Glynn,
and Julie Briley — would serve as the representative cases for purposes of the evidentiary
proceedings contemplated in E.J., supra, 47 Cal.4th 1258.
       On February 18, 2011, the evidentiary hearing commenced in the San Diego
County Superior Court. The following facts, drawn in large part from the opinion of the
Court of Appeal, were established with regard to the circumstances of the four
representative petitioners, the manner in which CDCR was enforcing the statute in San
Diego County, and the general unintended and socially deleterious effects of such
enforcement in that county.
       B. Petitioners’ respective parole and residential statuses
       1. William Taylor
       William Taylor was paroled in January 2008 after serving a sentence for failing to
register as a sex offender. (§ 290.) He is required to register as a result of his conviction
of sexual assault in Arizona in 1991, which was determined to be the equivalent of a rape
conviction under California law. (§§ 261, subd. (a)(2), 290.005.) The victim in that case
was an adult woman. Although Taylor has a long criminal history, he has never been
convicted of another sex crime or a crime involving a child victim.
                                              6
       Taylor suffers from numerous illnesses, including throat cancer, AIDS, and
diabetes. He has had a heart attack and several strokes, suffers from chronic depression
and paranoid schizophrenia, and is addicted to cocaine. He had planned to live in Spring
Valley with relatives, one of whom is a health care professional, but could not do so
because the location of their residence is not compliant with the residency restrictions of
section 3003.5(b). Taylor‟s parole agent was unable to obtain financial assistance for his
housing. Subsequently, he slept outside in an alley behind the parole office, a location
pointed out to him by his parole agent, and remained homeless for a month until arrested
for using cocaine. Upon his rerelease on parole, he was admitted to the Etheridge Center,
a residential drug treatment program near downtown San Diego and near the clinic where
he was receiving treatment for AIDS. However, the location of the Etheridge Center is
not compliant with the residency restrictions of section 3003.5(b). Taylor‟s application
for a waiver of the 2,000-foot restriction was denied by CDCR, whereafter, on October 2,
2009, the court issued him an emergency 120-day stay, enjoining CDCR from requiring
him to leave the Etheridge Center unless alternative accommodations for medical
treatment could be arranged.
       Shortly thereafter Taylor was suspended from the Etheridge Center for nonsexual
misconduct, was rearrested for another parole violation, was rereleased on parole and
remained homeless for several weeks, and was then placed in a boarding house in Vista
by CDCR, which was a three-hour bus ride from his parole office, his outpatient clinic,
and the medical facility that agreed to provide his medical care. While in the Vista
facility, Taylor collapsed and was hospitalized in the intensive care unit. His parole agent
warned Taylor he would be arrested if did not register the hospital address with local
authorities within five days. Taylor‟s parole was revoked for not registering the hospital
address and for possession of drug paraphernalia. Upon his rerelease on parole, Taylor
lived in a compliant hotel with the CDCR paying the rent for 60 days. At the time of the
evidentiary hearing, Taylor was living in the hotel.
                                             7
       2. Jeffrey Glynn
       In 2009, Jeffrey Glynn was released on parole after serving a sentence for a theft-
related crime. He is required to register as a sex offender due to his conviction, in 1989,
of misdemeanor sexual battery (§ 243.4) committed against an adult woman. That
conviction is his only sex crime, although he has numerous convictions for theft- and
drug-related offenses.
       Glynn planned to live with his wife and their children when he was paroled, but
the location of the family‟s residence was not compliant with the residency restrictions of
Jessica‟s Law. Glynn‟s wife did not want to move, and he was unable to find compliant
housing in the area, so he purchased a van and lived in it as a transient. In December
2009, the court granted Glynn‟s motion for a temporary injunction enjoining enforcement
of the residency restrictions against him. However, one week earlier, Glynn had
committed a burglary. When Glynn was paroled again in August 2010, he moved into
the family‟s noncompliant apartment under the previously issued injunction and was
living there at the time of the evidentiary hearing.
       3. Julie Briley
       In April 2009, Julie Briley was released on parole after serving a prison term for
failing to register as a sex offender. She is required to register due to her conviction, in
1988, of committing a lewd and lascivious act on a child under the age of 14 years.
(§ 288, subd. (a).) The victim was Briley‟s daughter and the crime occurred inside the
family residence. Since then, Briley has suffered no new sex offense convictions, but has
numerous convictions for drug offenses and failing to register as a sex offender.
       Briley had planned to live with her sister upon her release, but the location of her
sister‟s residence is not compliant with the 2,000-foot residency restrictions.3 The


3      Briley would not have been able to live with her sister in any event because a
different condition of her parole prohibits her from having contact with children and
Briley‟s nephew, a minor, lives with her sister.
                                              8
restrictions also prevented Briley from living with her sister-in-law or in any of the
shelters or sober living houses for women with an available bed. After learning from a
parole agent that other homeless parolees slept in an alley near the parole office, Briley
began sleeping there, along with 15 to 20 other persons. Briley, who has hepatitis C, high
blood pressure, thyroid problems and osteoarthritis that is aggravated by exposure to cold
temperatures, lived there for approximately one and one-half years.
       In July 2009, the court granted Briley a temporary injunction against enforcement
of the residency restrictions as a condition of her parole, but she was unable to find
affordable housing until November 2010. At the time of the evidentiary hearing, Briley
lived in a recreational vehicle parked at a noncompliant location in return for five hours
of work each week. She has two other part-time jobs, which together pay her
approximately $250 a month.
       4. Stephen Todd4
       In June 2008, Stephen Todd was released on parole after serving a prison term for
drug possession. He is required to register as a sex offender after the juvenile court
found, in 1981, when he was 15 years old, that he committed a lewd and lascivious act
with a child under 14 years old by molesting his 10-year-old sister. (§§ 288, subd. (a),
290.008.) Todd does not have any other sex crime convictions or convictions of crimes
involving children, although his lengthy criminal history includes convictions for assault
with a deadly weapon, burglary, vehicle theft, receiving stolen property and drug
offenses. Todd suffers from bipolar disorder, is diabetic and subject to seizures, is a
recovering heroin addict, and has been addicted to methamphetamine for 18 years. Upon
his release on parole he planned to stay with a friend at the Plaza Hotel in downtown San


4      At the time of the evidentiary hearing, Todd was no longer on parole, as he had
been returned to prison following his conviction for a new drug offense. The court and
parties agreed his petition should not be dismissed as moot because of the original
agreement to hear the four cases as a representative range of cases in San Diego County.
                                              9
Diego, the location of which was not compliant with the residency restrictions. Unable to
find compliant housing, Todd followed his parole agent‟s suggestion that he live in the
riverbed of the San Diego River. Over the next one and one-half years, Todd was
arrested and his parole revoked numerous times for violating various parole conditions.
Throughout that time, Todd was homeless except for the periods he was in custody. By
the time of the evidentiary hearing, Todd had suffered another drug conviction and been
returned to prison.
       C. The availability of compliant housing in San Diego County
       In June 2006, Julie Wartell, a contract crime analyst for the San Diego County
District Attorney‟s Office, used an automated mapping program to prepare an electronic
map depicting the expected effect of the residency restrictions of Jessica‟s Law on
available housing in San Diego County. Wartell mapped the location of all public and
private schools, kindergarten through 12th grade, and all active parks (see San Diego
County, Code of Reg. Ords., tit. 8, div. 10, ch. 1, § 810.102, subd. (a)) in the county.
Then, using data from the tax assessor‟s office showing the location of residential land
parcels throughout the county, she drew shaded circles around each school and park on
the map to reflect the 2,000-foot buffer zones around each such location. Thus, Wartell‟s
map showed locations that were not compliant with the residency restrictions; residences
within the shaded circles or buffer zones were noncompliant and unavailable to paroled
registered sex offenders.
       In 2010, Wartell twice updated her analysis and map to reflect recent additions of
parks and schools in the county. Two analysts with the San Diego County Department of
Planning and Land Use then refined Wartell‟s work into a 288-page map book and an
online map application, both of which allow a person to view specific areas in much
greater detail. In its statement of decision, the trial court stated the map “graphically
show[s] huge swaths of urban and suburban San Diego, including virtually all of the
downtown area, completely consumed by the [residency] restrictions.”
                                             10
       The trial court further found that sex offender parolees are unlikely candidates to
rent single-family homes and are most likely to seek out housing in apartments or low-
cost residential hotels. Wartell‟s research showed that if single-family residences are
eliminated from all the compliant residential parcels in San Diego County, the percentage
of multifamily parcels that are compliant with the residency restrictions is less than
3 percent (2.9 percent). David Estrella, then the Director of the San Diego County
Department of Housing and Community Development, testified that at the time of the
evidentiary hearing the countywide vacancy rate for low-income rental housing was
approximately 5 to 8 percent. The trial court found that, as a practical matter, not all of
the 2.9 percent of multifamily parcels located outside the buffer zones around schools and
parks was necessarily available for rent to parolees due to the demand for low-cost
housing in San Diego County, which had more than doubled in recent years.
       Petitioners‟ counsel also enlisted the assistance of four investigators from the San
Diego County Public Defender‟s Office to identify the potential number of compliant
multifamily rental units that might reasonably be located and secured by registered sex
offender parolees looking for such housing. Various factors were considered that could
make it difficult for such persons to secure compliant housing, including the parolees‟
limited financial resources that typically made rent exceeding $850 per month 5
prohibitive; whether a criminal background check was required; whether a credit history
check was required; whether a deposit of more than two months‟ rent or income of more
than two and one-half times the rent were required; and access to available public
transportation. The investigators deemed otherwise compliant housing unsuitable if it
met any of these exclusionary criteria. Limiting their search to compliant multifamily
parcels with at least five units due to time constraints, the investigators found that only


5      The $850 figure was chosen because it is within the range of $800 to $1,000 that
Social Security Disability Income and Supplemental Security Income recipients in
San Diego typically receive per month.
                                             11
one-quarter of the 54 apartment complexes containing more than 60 units in the county
rented units for $850 or less per month, with none available in downtown San Diego, and
that of the 57 apartment complexes with between 15 and 60 units, only nine had units that
rented for $850 or less per month.
       D. CDCR’s statewide protocol for enforcing the residency restrictions
       Upon their release from prison on parole, parolees are informed of their parole
conditions and are further notified of the availability of social services, medical and
psychological treatment resources, drug and alcohol dependency services, job counseling,
and services for obtaining a general equivalency certificate, all designed to assist their
transition back into society at no cost to them. Registered sex offenders released on
parole are additionally advised of their obligation to comply with the residency
restrictions of Jessica‟s Law. They bear the responsibility for locating compliant
housing, as reflected in CDCR‟s policy memoranda. Parole agents are not authorized to
tell sex offender parolees where to live or to recommend areas where they should look for
compliant housing. In some specified and limited circumstances, if the parolee cannot
afford housing, CDCR will provide funds so that he or she can obtain temporary
transitional housing. Such limited housing assistance is usually reserved for the mentally
ill, or for those who require housing for their or the public‟s safety, and is usually limited
to 60 days and $1,500.
       Upon locating a particular residence where he or she would like to live, a
registered sex offender parolee must disclose the address of the intended residence to the
parole agent. The agent has six working days to verify whether the parolee‟s intended
residence is compliant with section 3003.5(b)‟s residency restrictions, i.e., not within
2,000 feet of a school or park where children regularly gather. The parolee cannot move
into the residence before the agent confirms it is compliant. A determination that a
proposed residence is noncompliant may be administratively appealed. If the proposed
residence is not compliant, the parolee must declare himself or herself “transient,” and
                                              12
must register with the parole office and local law enforcement agency as such.6 It is a
parole violation for a transient parolee to be in a noncompliant residence except for up to
two hours twice a day to charge his or her Global Positioning System (GPS) device.
However, a transient parolee is allowed to be in a noncompliant residence for approved
employment, to conduct legitimate business, or to obtain care and treatment from
licensed providers.
       As noted by the Court of Appeal, among other things, CDCR Policy No. 07-36
requires supervisors of parole agents who handle registered sex offender caseloads to
“ „continue to collaborate with community-based programs and local law enforcement to
facilitate the identification of compliant housing for sex offender parolees.‟ ” The Court
of Appeal also noted the policy also requires supervisors to “ „utilize all available
resources to obtain a current listing of all public and private schools and parks within
their communities,‟ ” and to provide “ „[u]pdated information‟ ” from the list to parole
agents at least once a month. CDCR also has a procedure for obtaining waivers of the
residency restrictions for parolees who are mentally ill and are housed in a mental health
facility, and for parolees who are in need of medical care in a licensed medical facility
that provides 24-hour care.

       E. Enforcement of section 3003.5(b) in San Diego County and the resulting
       increased homelessness among paroled registered sex offenders
       At the time of the evidentiary hearing there were 482 registered sex offenders on
active parole in San Diego County who were not in custody or in parolee-at-large status.
Of that group, 165 (34 percent) were registered as transient or homeless, and 317 had a


6       “ „[T]ransient‟ ” for this purpose is defined as a registered sex offender parolee
“who has no residence.” (§ 290.011, subd. (g).) “ „Residence‟ ” is defined as an address
“at which a person regularly resides, regardless of the number of days or nights spent
there, such as a shelter or structure that can be located by a street address, including, but
not limited to, houses, apartment buildings, motels, hotels, homeless shelters, and
recreational and other vehicles.” (Ibid.)
                                             13
residential address on file with their parole office. However, the latter group included
140 parolees who had sought habeas corpus relief and received a stay of enforcement of
section 3003.5(b) pending resolution of the lead cases in this consolidated proceeding.
The trial court found that some percentage of those 140 parolees may be living in
noncompliant but authorized housing as a result of their stays, and may too have to
declare themselves transient and homeless if the stays are lifted.
       Detective Jim Ryan, a supervisor in the San Diego Police Department‟s Sex
Offender Registration Unit, testified to a dramatic increase in the number of sex offender
parolees who registered as transient with his department in the two years after Jessica‟s
Law took effect on November 7, 2006. Between September 2007 and August 2010, the
number of registered sex offenders on active parole in the City of San Diego who
registered as transient with the San Diego Police Department increased four- to fivefold.
Prior to Jessica‟s Law, many registered sex offender parolees lived in residential hotels in
downtown San Diego, a situation favored by law enforcement because it fostered better
surveillance and supervision. Some of these hotels are not in locations compliant with
the residency restrictions, while others have been since demolished as result of
redevelopment.
       Evidence was also presented below attesting that, from a law enforcement
perspective, homeless sex offender parolees are more difficult to supervise than those
who have established residences. Parole Agent Maria Dominguez testified that before
Jessica‟s Law was enacted, she did not allow sex offender parolees in her caseload to live
“on the street.” Many lived in residential programs or in downtown San Diego hotels,
where they could be easily supervised. When her office began enforcing the residency
restrictions of Jessica‟s Law in 2007, agents would show parolees areas they considered
compliant or tell them about specific addresses. But when her supervisor was transferred,
agents were no longer allowed to advise parolees about compliant areas. If a parolee
asked where he or she could live, the agent was instructed to say: “I can‟t tell you where
                                             14
you could live, but if you bring me an address I will check it and make sure that it‟s
compliant.”
       Parole Agent Manuel Guerrero, who for three and one-half years was the
supervisor of one of the two San Diego County units that supervise sex offender parolees,
testified that as of the time of the hearing CDCR had not issued a policy statement
defining either “school” or “park” for purposes of enforcing Jessica‟s Law. Guerrero
defined “school” as any public or private school from kindergarten through 12th grade,
but acknowledged some sex offender parolees in San Diego County have received
Jessica‟s Law parole conditions that extended the restrictions to day care centers.7 He
defined “park” as an area “where kids would normally be at,” explaining he would look
at whether the location contains, among other things, open grassy areas, playground
equipment or soccer and baseball fields, and whether the area is designated as a park.
Guerrero conceded the definition of park sometimes differs among parole agents
depending on how an agent interpreted the word “park.” He agreed that homeless sex
offender parolees pose more of a risk to public safety than those with known residences.
       Evidence was also presented showing that homelessness poses significant
challenges to sex offender treatment professionals in their efforts to rehabilitate sex
offenders. John Chamberlin was employed by CDCR to provide psychotherapy and
counseling to paroled sex offenders at parole outpatient clinics. Chamberlin testified that
homelessness among paroled sex offenders is both morally and psychologically
destabilizing to the parolees, hindering the success of their therapy and rehabilitation.
Similarly, Michael Feer, a clinical social worker previously employed by CDCR to
provide group and individual counseling to sex offenders at a parole outpatient clinic,


7      Since the evidentiary hearing was conducted in 2011, CDCR has promulgated new
regulations regarding its implementation and enforcement of the residency restrictions,
including defining a school for purposes of the statute as a “public or private school,
kindergarten through 12th grade.” (Cal. Code Regs., tit. 15, § 3571, subd. (c).)
                                             15
testified at least 50 percent of his patients were homeless, and that homelessness was a
significant impediment to his patients‟ mental and physical health and stability.
       Finally, the trial court took judicial notice of a CDCR report issued in October
2010 by the Department‟s own Sex Offender Supervision and GPS Monitoring Task
Force (Task Force), a multidisciplinary group comprised of CDCR staff, law enforcement
personnel, and other outside participants charged with making recommendations to the
CDCR on various sex offender issues. The Task Force studied the increased rate of
homelessness among paroled sex offenders following the enactment of section
3003.5(b)‟s residency restrictions and reported that between 2007 and 2010, the number
of homeless sex offender parolees statewide reflected an alarming increase of
“approximately 24 times.” (Task Force, Rep., supra, at pp. 4, 17.) A specific finding
was made that “[h]omeless sex offenders put the public at risk. These offenders are
unstable and more difficult to supervise for a myriad of reasons.” (Id. at p. 17.) The
Task Force further concluded that homelessness among sex offender parolees weakens
GPS tracking, making it more difficult to monitor such parolees and less effective
overall. Ultimately, the report recommended that “residence restrictions as set forth in
Penal Code section 3003.5(b) should be repealed in favor of targeted residence
restrictions.” (Id. at p. 4, 17.)
       F. The trial court’s findings of fact
       At the conclusion of the eight-day evidentiary hearing the trial court issued its
statement of decision in which it made, among others, the following findings of fact:
       1. Despite certain imprecisions, the map book prepared by San Diego County
crime analyst Julie Wartell is the most accurate assessment of housing that is reasonably
available to registered sex offender parolees in San Diego County.
       2. Registered sex offender parolees are unlikely candidates to rent single family
homes; they are most likely to be housed in apartments or low-cost residential hotels.


                                               16
       3. By virtue of the residency restrictions alone, registered sex offender parolees
are effectively barred from access to approximately 97 percent of the existing rental
property that would otherwise be available to them.
       4. The remaining 3 percent of multifamily rental housing outside the exclusion
areas is not necessarily available to registered sex offender parolees for a variety of
reasons, including San Diego County‟s low vacancy rate, high rents, and the
unwillingness of some landlords to rent to such persons.
       5. In addition to CDCR‟s policy prohibiting parole agents from supplying
registered sex offender parolees with specific information about the location of compliant
housing, parole authorities in San Diego County have taken affirmative steps to prevent
parole agents from helping parolees find compliant housing.
       6. Rigid application of the residency restrictions results in large groups of
registered sex offender parolees having to sleep in alleys and riverbeds, a circumstance
that did not exist prior to Jessica‟s Law.
       7. The residency restrictions place burdens on registered sex offender parolees
that are disruptive in a way that hinders their treatment, jeopardizes their health and
undercuts their ability to find and maintain employment, significantly undermining any
effort at rehabilitation.
       The trial court concluded the residency restrictions, enforced as a mandatory
parole condition against the four petitioners (Taylor, Glynn, Briley, and Todd) in San
Diego County, are “unconstitutionally unreasonable,” and ordered CDCR to cease
enforcing the restrictions against petitioners. The court subsequently issued a
supplemental statement of decision ordering CDCR to cease enforcing section 3003.5(b)
as a blanket parole condition against any registered sex offender on active parole in San
Diego County. At the same time, however, the trial court concluded parole authorities
retain the authority to impose special conditions on registered sex offender parolees that


                                             17
mirror the residency restrictions of section 3003.5(b), or are even more restrictive, as long
as they are based on the specific circumstances of the individual parolee.
       G. The appeal
       CDCR appealed the trial court‟s injunctive orders. The Court of Appeal affirmed,
concluding that “the blanket enforcement of section 3003.5(b) as a parole condition in
San Diego County has been unreasonable and constitutes arbitrary and oppressive official
action.” Like the trial court, the Court of Appeal concluded that “[p]arole agents retain
the discretion to regulate aspects of a parolee‟s life, such as where and with whom he or
she can live. (§§ 3052, 3053, subd. (a).) Agents may, after consideration of a [registered
sex offender] parolee‟s particularized circumstances, impose a special parole condition
that mirrors section 3303.5(b) or one that is more or less restrictive. It is only the blanket
enforcement — that is, to all registered sex offender parolees without consideration of the
individual case — that the trial court prohibited and we uphold.” (First and second italics
added.)
       We granted CDCR‟s petition for review.
                                        DISCUSSION
       Petitioners in this consolidated habeas corpus proceeding sought writ relief on
grounds that the residency restrictions in section 3003.5(b), as applied to them and
similarly situated registered sex offenders on parole in San Diego County, are
“unconstitutionally unreasonable.” After an eight-day evidentiary hearing, the trial court
concluded that the blanket application of the residency restrictions violates their
constitutional rights by denying them access to nearly all rental housing in the county that
would otherwise be available to them, and as a direct consequence, has caused a great
many of them to become homeless, and has further denied them reasonable access to
medical and psychological treatment resources, drug and alcohol dependency services,
job counseling, and other social services to which parolees are entitled by law.


                                              18
       As a general matter, we review the grant of a writ of habeas corpus by applying
the substantial evidence test to pure questions of fact and de novo review to questions of
law. (In re Collins (2001) 86 Cal.App.4th 1176, 1181.) “[W]hen the application of law
to fact is predominantly legal, such as when it implicates constitutional rights and the
exercise of judgment about the values underlying legal principles, [the appellate] court‟s
review is de novo.” (Ibid.) The Court of Appeal determined that the trial court‟s factual
findings are supported by substantial evidence adduced at the evidentiary hearing.
CDCR does not contest that conclusion. We therefore proceed with our de novo review
of the constitutional legal questions in light of the factual record made below.

       A. Standard of review applicable to petitioners’ constitutional
       challenges
       We next consider what particular standard of review should be invoked to evaluate
the constitutionality of section 3003.5(b)‟s mandatory residency restrictions, as applied to
petitioners in San Diego County, in light of the constitutional challenges they have raised.
       Petitioners alleged below that blanket enforcement of section 3003.5(b)‟s
mandatory residency restrictions violates their fundamental constitutional rights to
intrastate travel, to establish and maintain a home, and to privacy and free association
with others within one‟s home; and further effectively “banishes” them from establishing
homes or residing anywhere in the county. The Fourteenth Amendment‟s due process
clause “ „forbids the government to infringe . . . “fundamental” liberty interests‟ ” in any
manner “ „unless the infringement is narrowly tailored to serve a compelling state interest
[i.e., strict scrutiny review].‟ ” (Washington v. Glucksberg (1997) 521 U.S. 702, 721
(Glucksberg), quoting Reno v. Flores (1993) 507 U.S. 292, 302 (Reno).) Petitioners urge
that the constitutionality of section 3003.5(b) must be evaluated under heightened strict
scrutiny review.
       CDCR in turn argues that while some of the constitutional rights petitioners
assert—the right to intrastate travel, to establish and maintain a home, and to privacy and

                                             19
free association within one‟s home—may be considered fundamental rights when
advanced by members of the general public, the liberty interests of registered sex
offenders while on parole are necessarily lawfully circumscribed and protected to a lesser
degree than those of ordinary citizens. CDCR argues that petitioners, while serving a
term of supervised parole, do not enjoy the claimed fundamental constitutional rights and
liberty interests in their fullest sense, and accordingly, rational basis review, rather than
heightened strict scrutiny review, is the appropriate level of judicial scrutiny by which to
gauge the constitutionality of section 3003.5(b). Generally speaking, when a facial
constitutional challenge is raised, and the “threshold requirement” for strict scrutiny
review, i.e., that “a challenged state action implicate a fundamental right,” is not
established with regard to the person or class of persons raising the constitutional
challenge, all that is required is that “a reasonable relation to a legitimate state interest”
(Glucksberg, supra, 521 U.S. at p. 722) (i.e., a rational basis) be shown in order to justify
the state action or find the challenged statute constitutional. (Reno, supra, 507 U.S. at
p. 306.)
       CDCR‟s threshold premise, that the liberty interests of parolees is not the same as
those of ordinary citizens, finds support in the case law. The United States Supreme
Court has recognized that parolees enjoy fewer constitutional rights than do ordinary
persons. (Morrissey v. Brewer (1972) 408 U.S. 471, 482.) This court likewise has
observed that “[t]he interest in parole supervision to ensure public safety, which justifies
administrative parole revocation proceedings in lieu of criminal trial with the attendant
protections accorded defendants by the Bill of Rights, also permits restrictions on
parolees‟ liberty and privacy interests.” (People v. Burgener (1986) 41 Cal.3d 505, 532
(Burgener), overruled on other grounds in People v. Reyes (1998) 19 Cal.4th 743, 756.)
“Parole is the conditional release of a prisoner who has already served part of his or her
state prison sentence. Once released from confinement, a prisoner on parole is not free
from legal restraint, but is constructively a prisoner in the legal custody of state prison
                                               20
authorities until officially discharged from parole.” (Prison Law Office v. Koenig (1986)
186 Cal.App.3d 560, 566 (Koenig), citing People v. Borja (1980) 110 Cal.App.3d 378,
382; Burgener, supra, 41 Cal.3d at p. 531; § 3056 [prisoners on parole remain under the
supervision of CDCR].) “Clearly, the liberty of a parolee is „partial and restricted,‟
(People v. Denne (1956) 141 Cal.App.2d 499, 508; see People v. Anglin (1971) 18
Cal.App.3d 92, 95) [and] not the equivalent of that of an average citizen (see Morrissey v.
Brewer[, supra,] 408 U.S. [at p.] 482).” (Koenig, supra, at p. 566.) And with specific
regard to the housing of parolees, “[c]ourts have traditionally recognized a state‟s right to
require a parolee to live in a particular place. (See Morrissey v. Brewer, supra, 408 U.S.
at p. 477; In re Schoengarth (1967) 66 Cal.2d 295, 300; In re Faucette (1967) 253
Cal.App.2d 338, 341 [parolee has no right to choose residence].)” (Id. at p. 567.) This
court too has explained that the parole authority may impose parole conditions that
“ „govern a parolee’s residence, his associates or living companions, his travel, his use of
intoxicants, and other aspects of his life.‟ ” (E.J., supra, 47 Cal.4th at pp. 1282-1283,
fn. 10.)
       On the other hand, petitioners‟ assertion that parolees, although under the
constructive custody and supervision of the parole authorities, nevertheless retain certain
basic rights and liberty interests while on parole, finds support in the case law as well.
“[T]he liberty of a parolee . . . includes many of the core values of unqualified liberty”
and his or her “condition is very different from that of confinement in a prison.”
(Morrissey v. Brewer, supra, 408 U.S. at p. 482; see also Burgener, supra, 41 Cal.3d at
p. 530.) As Burgener, quoting a commentator, observed, “ „[I]n most cases the life of a
parolee more nearly resembles that of an ordinary citizen than that of a prisoner. The
parolee is not incarcerated; he is not subjected to a prison regimen, to the rigors of prison
life and the unavoidable company of sociopaths. . . . The parolee lives among people
who are free to come and go when and as they wish. Except for the conditions of parole,
he is one of them.‟ (Note (1969) 22 Stan.L.Rev. 129, 133; see also White, The Fourth
                                             21
Amendment Rights of Parolees and Probationers (1969) 31 U. Pitt. L.Rev. 167, 177.)”
(Burgener, supra, 41 Cal.3d at p. 530.) Moreover, well-settled authority establishes that
every parolee retains basic constitutional protection against arbitrary and oppressive
official action. (In re Stevens (2004) 119 Cal.App.4th 1228, 1234; Terhune v. Superior
Court (1998) 65 Cal.App.4th 864, 874; Koenig, supra, 186 Cal.App.3d at pp. 566-567;
see also People v. Reyes, supra, at pp. 753-754 & cases cited [arbitrary and oppressive
parolee searches].)8
       In this case, however, we need not decide whether rational basis or heightened
strict scrutiny review should be invoked in scrutinizing petitioners‟ constitutional
challenges to section 3003.5(b). As we next explain, we are persuaded that blanket
enforcement of the mandatory residency restrictions of Jessica‟s Law, as applied to
registered sex offenders on parole in San Diego County, cannot survive even the more
deferential rational basis standard of constitutional review. Such enforcement has
imposed harsh and severe restrictions and disabilities on the affected parolees‟ liberty and
privacy rights, however limited, while producing conditions that hamper, rather than
foster, efforts to monitor, supervise, and rehabilitate these persons. Accordingly, it bears
no rational relationship to advancing the state‟s legitimate goal of protecting children
from sexual predators, and has infringed the affected parolees‟ basic constitutional right
to be free of official action that is unreasonable, arbitrary, and oppressive.




8      The rule that parolees retain constitutional protection against arbitrary and
oppressive official action has led to the conclusion that discretionary parole conditions
must be reasonable. (In re Stevens, supra, 119 Cal.App.4th at p. 1234; Terhune v.
Superior Court, supra, 65 Cal.App.4th at p. 874; see also People v. Reyes, supra, 19
Cal.4th at pp. 753-754 & cases cited.) Logic further suggests that, even with regard to a
mandatory condition imposed by law on a class of parolees, the agencies and officials
charged with implementing it cannot apply it to individual cases in a wholly arbitrary,
capricious, unjust, and oppressive manner.
                                              22
       B. Scrutiny of petitioners’ as-applied constitutional challenges under
       the rational basis test
       The habeas corpus claims before us do not present a facial challenge to the
statute.9 Instead, petitioners have pursued habeas corpus relief in the wake of E.J., supra,
47 Cal.4th 1258, by challenging the constitutionality of the residency restrictions as
applied to them and other similarly situated registered sex offenders on supervised parole
in San Diego County, based on evidence adduced at an eight-day evidentiary hearing
ordered by this court. (Id., at pp. 1281-1284.)
       “An as applied challenge [seeking] relief from a specific application of a facially
valid statute . . . to an individual or class of individuals who are under allegedly
impermissible present restraint or disability as a result of the manner or circumstances in
which the statute . . . has been applied . . . contemplates analysis of the facts of a
particular case or cases to determine the circumstances in which the statute . . . has been
applied and to consider whether in those particular circumstances the application
deprived the individual to whom it was applied of a protected right. (See, e.g., Broadrick
v. Oklahoma (1973) 413 U.S. 601, 615-616; County of Nevada v. MacMillen (1974) 11
Cal.3d 662, 672; In re Marriage of Siller (1986) 187 Cal.App.3d 36, 49.)” (Tobe, supra,
9 Cal.4th at p. 1084, italics added.)
       The United States Supreme Court has emphasized that consideration of as-applied
challenges, as opposed to broad facial challenges, “is the preferred course of adjudication
since it enables courts to avoid making unnecessarily broad constitutional judgments.



9       “A facial challenge to the constitutional validity of a statute or ordinance considers
only the text of the measure itself, not its application to the particular circumstances of an
individual. (Dillon v. Municipal Court (1971) 4 Cal.3d 860, 865.)” (Tobe v. City of
Santa Ana (1995) 9 Cal.4th 1069, 1084 (Tobe).) In E.J., supra, 47 Cal.4th 1258, we
rejected two such facial challenges to section 3003.5(b), concluding that the residency
restrictions, when enforced as a mandatory condition of a registered sex offender‟s
parole, are not impermissibly retroactive and do not violate the state or federal
constitutional prohibitions against ex post facto laws. (E.J., at pp. 1264, 1272, 1280.)
                                              23
(Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 501-502 (1985); United States v. Grace
(1983) 461 U.S. 171; NAACP v. Button, 371 U.S. 415 (1963).)” (Cleburne v. Cleburne
Living Center, Inc. (1985) 473 U.S. 432, 447.) More recently, in Gonzales v. Carhart
(2007) 550 U.S. 124, the high court explained that “[i]t is neither our obligation nor
within our traditional institutional role to resolve questions of constitutionality with
respect to each potential situation that might develop. „[I]t would indeed be undesirable
for this Court to consider every conceivable situation which might possibly arise in the
application of complex and comprehensive legislation.‟ [Citation.] For this reason, „[a]s-
applied challenges are the basic building blocks of constitutional adjudication.‟
[Citation.]” (Id. at p. 168.)
       At the conclusion of the evidentiary hearing below, the trial court found that
blanket enforcement of section 3003.5(b), on its express terms, effectively barred
petitioners access to approximately 97 percent of the multifamily rental housing units in
San Diego County that would otherwise be available to them. The court further found the
small percentage of remaining compliant housing was not necessarily available to paroled
sex offenders due to a variety of factors, including low vacancy rates, high prices, and the
unwillingness of some landlords to rent to them. In short, the record establishes that the
residency restrictions have prevented paroled sex offenders as a class from residing in
large areas of the county, including most of the downtown area in the City of San Diego,
as well as almost all of the residential parcels in the Cities of Chula Vista, Vista, El
Cajon, Lemon Grove and National City. The exclusionary restrictions may also impact
the ability of some petitioners to live and associate with family members. They face
disruption of family life because, although the restrictions do not expressly prohibit them
from living with family members, if the family members‟ residence is not in a compliant
location, they cannot live there.
       The record further reflects that blanket enforcement of the residency restrictions
has had other serious implications for all registered sex offenders on parole in San Diego
                                              24
County. Medical treatment, psychological counseling, drug and alcohol dependency
services, and other rehabilitative social services available to parolees are generally
located in the densely populated areas of the county. Relegated to less populated areas of
the County, registered sex offender parolees can be cut off from access to public
transportation, medical care, and other social services to which they are entitled, as well
as reasonable opportunities for employment. The trial court specifically found that the
residency restrictions place burdens on petitioners and similarly situated sex offenders on
parole in the county that “are disruptive in a way that hinders their treatment, jeopardizes
their health and undercuts their ability to find and maintain employment, significantly
undermining any effort at rehabilitation.”10
       Perhaps most disturbing, the record reflects that blanket enforcement of section
3003.5(b) in San Diego County has led to greatly increased homelessness among
registered sex offenders on parole in the county. According to CDCR‟s own
uncontradicted parole database reports, of the 482 sex offender parolees on active parole
at the time of the hearing, 165 of them (34 percent or a full one-third) were registered as
transient, i.e., homeless. Between September 2007 and August 2010, the number of
registered sex offenders on active parole in the City of San Diego who registered as
transient with the San Diego Police Department increased four- to fivefold. Detective
Jim Ryan, a supervisor in the San Diego Police Department‟s Sex Offender Registration



10      The deleterious impact of blanket enforcement of the mandatory restrictions
against registered sex offenders on parole in San Diego County further appears in direct
contravention of the general legislative intent behind the parole laws. Section 3000,
subdivision (a)(1), provides, in pertinent part, “The Legislature finds and declares that the
period immediately following incarceration is critical to successful reintegration of the
offender into society and to positive citizenship. It is in the interest of public safety for
the state to provide for the effective supervision of and surveillance of parolees, including
the judicious use of revocation actions, and to provide educational, vocational, family,
and personal counseling necessary to assist parolees in the transition between
imprisonment and discharge.”
                                               25
Unit, testified to a dramatic increase in the number of sex offender parolees who
registered as transient with his department in the two years after the law took effect. The
trial court specifically found that blanket enforcement of the residency restrictions in the
County has “result[ed] in large groups of parolees having to sleep in alleys and riverbeds,
a circumstance that did not exist prior to Jessica‟s Law.”
       The increased incidence of homelessness has in turn hampered the surveillance
and supervision of such parolees, thereby thwarting the legitimate governmental
objective behind the registration statute (§ 290) to which the residency restrictions attach;
that of protecting the public from sex offenders. (See Wright v. Superior Court (1997)
15 Cal.4th 521, 527.) The trial court took judicial notice of the final report issued in
October 2010 by the CDCR Task Force, a multidisciplinary group comprised of CDCR
staff, law enforcement personnel, and other outside participants charged with making
recommendations to the CDCR on various sex offender issues. The Task Force‟s final
report concluded that the Jessica‟s Law‟s residency restrictions failed to improve public
safety, and instead compromised the effective monitoring and supervision of sex offender
parolees, placing the public at greater risk. A specific finding was made that “[h]omeless
sex offenders put the public at risk. These offenders are unstable and more difficult to
supervise for a myriad of reasons.” (Task Force, Rep., supra, p. 17.) The report further
found that homelessness among sex offender parolees weakens GPS tracking, making it
more difficult to monitor such parolees and less effective overall. CDCR has conceded in
its briefs before this court that “[t]he evidence . . . demonstrated that the dramatic
increase in homelessness has a profound impact on public safety,” and that “there is no
dispute that the residency restriction[s] [have] significant and serious consequences that
were not foreseen when it was enacted.”11


11    It has further been suggested that increased homelessness resulting from the
enforcement of Jessica‟s Law‟s residency restrictions thwarts the purpose and intent
behind Megan‟s Law (Stats. 1996, ch. 908, § 3), which authorizes public disclosure of the
                                              26
       Last, the trial court agreed with petitioners that the manner in which CDCR has
been implementing the residency restrictions in San Diego County has subjected them to
arbitrary and oppressive official enforcement action, thereby contributing to the law‟s
unintended, unforeseen, and socially deleterious effects. Petitioners point to evidence
that both CDCR and local San Diego County parole authorities have refused to assist
registered sex offender parolees to find housing that complies with the statutory residency
restrictions. CDCR‟s policy memoranda in effect at the time of the hearing reflect that
registered sex offender parolees bear the responsibility for locating compliant housing,
and that parole agents are not authorized to tell them where to look for or find compliant
housing.
       The authorities we have cited above explain that all parolees retain certain basic
rights and liberty interests, and enjoy a measure of constitutional protection against the
arbitrary, oppressive and unreasonable curtailment of “the core values of unqualified
liberty” (Morrissey v. Brewer, supra, 408 U.S. at p. 482), even while they remain in the
constructive legal custody of state prison authorities until officially discharged from
parole. We conclude the evidentiary record below establishes that blanket enforcement
of Jessica‟s Law‟s mandatory residency restrictions against registered sex offenders on
parole in San Diego County impedes those basic, albeit limited, constitutional rights.
Furthermore, section 3003.5(b), as applied and enforced in that county, cannot survive
rational basis scrutiny because it has hampered efforts to monitor, supervise, and
rehabilitate such parolees in the interests of public safety, and as such, bears no rational
relationship to advancing the state‟s legitimate goal of protecting children from sexual
predators.


residential addresses and notification of the whereabouts of registered sex offenders in
California in the interests of public safety. (See §§ 290.45, 290.46.) It is more difficult
to track paroled sex offenders who are transient and have no residential addresses, and to
notify the public of their whereabouts.
                                              27
       Last, we agree with the observations of the Court of Appeal that CDCR retains the
statutory authority, under provisions in the Penal Code separate from those found in
section 3003.5(b),12 to impose special restrictions on registered sex offenders in the form
of discretionary parole conditions, including residency restrictions that may be more or
less restrictive than those found in section 3003.5(b), as long as they are based on, and
supported by, the particularized circumstances of each individual parolee.




12      The Legislature has given CDCR and DAPO expansive authority to establish and
enforce rules and regulations governing parole. (§§ 3052, 3053.) Additionally, state law
provisions already imposing limitations on the places where registered sex offenders may
visit and reside, include prohibitions against: (1) entering while on parole any park where
children regularly gather without the express permission of the offender‟s parole agent if
the victim of the registerable offense was under 14 years of age (§ 3053.8); (2) residing
with other registered sex offenders in a single family dwelling while on parole (§ 3003.5,
subd. (a)); (3) entering any school without lawful business and written permission from a
school official (§ 626.81); (4) loitering about any school or public place where children
congregate after being asked to leave by a school or law enforcement official (§ 653b,
subd. (b)); and (5) entering a day care or residential facility for elders or dependent adults
without registering with the facility administrator if the victim of the registerable offense
was an elder or dependent adult (§ 653c).
                                             28
                                      CONCLUSION
       The judgment of the Court of Appeal is affirmed.
                                                        BAXTER, J.*




WE CONCUR:
CANTIL-SAKAUYE, C. J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.
GROVER, J.**




*     Retired Associate Justice of the Supreme Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

**     Associate Justice of the Court of Appeal, Sixth Appellate District, assigned by the
Chief Justice pursuant to article VI, section 6 of the California Constitution.


                                            29
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion In re Taylor
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 209 Cal.App.4th 210
Rehearing Granted

__________________________________________________________________________________

Opinion No. S206143
Date Filed: March 2, 2015
__________________________________________________________________________________

Court: Superior
County: San Diego
Judge: Michael D. Wellington

__________________________________________________________________________________

Counsel:

Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney General, Susan Duncan
Lee, Acting State Solicitor General, Donald E. de Nicola, Deputy State Solicitor General, Jennifer A. Neill,
Assistant Attorney General, Philip Lindsay, and Gregory J. Marcot, Deputy Attorneys General, for
Appellant the People.

Randy Mize, Chief Deputy Public Defender, and Laura Beth Arnold, Deputy Public Defender, for
Respondents William Taylor, Jeffrey Glynn, Julie Briley and Stephen Todd.




                                                     1
Counsel who argued in Supreme Court (not intended for publication with opinion):

Gregory J. Marcot
Deputy Attorney General
110 West A Street, Suite 1100
San Diego, CA 92101
(619) 645-2606

Laura Beth Arnold
Deputy Public Defender
450 B Street, Suite 900
San Diego, CA 92101
(619) 338-4706




                                               2